DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8, 2020 has been entered.

Claim Objections
Claim 7 is objected to because of the following informalities:  
In regard to claim 7, “wherein transmitting the power comprising…” should be “transmitting the power comprises” for proper grammar as you are further describing an element of the method as in claim 2 rather than adding to the method like claim 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In regard to claim 25, this claim depends on itself and is thus unclear as to where this claim draws its dependencies from.  This appears to be a typo and simply should depend from claim 24.  The claim will be examined as such.
Claims 28 and 29 each depend from claim 10, but state “the system of claim 10”, but claim 10 is a method claim.  Therefore, it is unclear if this is attempting to further limit the method claim of claim 10 or if this is also a typo and should be the system of claim ‘13’.  The claims will be examined as if they state “the system of claim 13”.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 7, 10, 13, and 21-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Von Herzen et al. (US Publication 2005/0120778) in view of Naouri (6781953) and Zimmermann (6979776).

organizing sensors into a mesh network according to a hierarchical relationship defining how the sensors communicate, such that one sensor will be the highest level of hierarchical relationship (see figure 1 and 2, each mesh point 112, 116, 117, 120 etc.., which are all underwater in a reservoir 150 [paragraph 17], have a sensor at that point as well – see paragraphs 59 and 60, paragraphs 94 and 95 describe the that the network system can be a full mesh transmission system which is known to have different hierarchical levels, such that one level will be the highest, collection point shown in figure 2 where all data ends up being passed would be the highest hierarchy or the sensor directly adjacent if that is not a true ‘sensor’); 
monitoring, by a first sensor of the sensors, a transmission cable to generate sensor data relating to the environmental conditions in proximity to the transmission cable (see figure 4, sensor 490 which is at every node of the system, the cable is present with a small amount of water which happens in ‘some situations’– see figure 3, cable 204 with insulation 332 and conductor 334, paragraphs 43 and 44; sensor transmits a signal along the cable representative of liquid impurity – see paragraph 50, paragraphs 50-52 go into the transmission of the signal, the impurity of the liquid present is ‘related to environmental conditions’, impure liquids surrounding the sensor); 
transmitting the sensor data from the first sensor to a second sensor of the sensors at a highest level of the hierarchical relationship, via a path of the mesh network determined based on the hierarchical relationship (paragraphs 94 and 95 describe the that the network system can be a full mesh transmission system which is 
determining no transmission through transmission cable based on the transmitting the sensor data through the transmission cable (paragraph 86 describes that if a host does not receive the transmission it will never be acknowledged and each sensor has a unique serial number included in the transmission, it will be asked for a retry in transmission – which will be provided in a mesh network in combination with the description of the mesh network of paragraph 94 and 95).
Von Herzen et al. lacks specifically constructing a topology graph of the mesh network (noting though that the mesh network will have a constructed topology following the hierarchical relationship) and that a connectivity status of the material medium is detected based on transmission of the sensor data through the transmission line based on the topology graph of the mesh network, and the sensor data relating to the environmental conditions in proximity to the transmission cable and transmitting power and data, also [claim 10] transmission as a waveguide, to at least one of the sensors via a conduit that houses the transmission cable.
Naouri discloses constructing a topology graph of the mesh network (see figures 1 and 3, as well as col 2 line 56 – col 3 line 10 and col 3 lines 40-45) and that a connectivity status is detected based on the transmission of the sensor data (note that wired or wireless transmission are not specifically stated but a virtual local area networks are discussed throughout and is known as functioning wirelessly) through the 
It would have been obvious to one with ordinary skill in the art at the time the invention was made for Von Herzen et al. which includes setting up the mesh network through a conduit of material data, would benefit by including a topology graph of the mesh network and determines the functional connectivity of the network based on the transmission through the topology of the network as taught by Naouri in order to be able to determine the link where the failure occurs (see col 4 lines 9-14).  The combination of teaching that the mesh network connectivity pass/failed from Naouri, when combined with Von Herzen et al. will disclose the cluster/bridge device of the mesh corresponding to a part of the medium that data is not being transferred correctly in the mesh network (understandably, this could be because of a defect in the actual mesh network (broken node) or a defect with the material medium) which analyzes the connectivity of the medium and mesh network combination, but that data being transmitted which may or may not get through (or only partial get through) would be sensor data that ‘relates’ to the environmental conditions in proximity to the material medium. 
[[Von Herzen et al. and Naouri still lack transmitting power to at least one of the sensors via a conduit that houses the transmission cable.]]
Zimmerman discloses a bundle/conduit that houses power transmission cables and communication cables to pass both data and power through the lines that are in the conduit such that the data is passed through the conduit, that is used specifically for underground passing underneath a large body of water (see abstract, also col 5 line 60 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Von Herzen et al. as modified by Naouri to include a conduit which would house all the lines/cables/transmission elements including a power transmission cable to provide power to all the sensors as taught by Zimmermann so as to all be in one place and be protected from any obstacles or danger that could create a fault or break in the wire (see abstract or col 5 line 60 – col 6 line 6).	
In regard to claim 2, Von Herzen et al. as modified discloses wherein the wireless transmitting the sensor data through the conduit housing the material medium comprises: wireless transmitting a radio frequency signal comprising the sensor data through the conduit housing the material medium (cable transmit at modest or high frequencies paragraph 34 which would cover the radio frequency range – also describes AM and FM transmission which would cover radio frequencies paragraphs 82 and 83; paragraph 93 states that wireless transmission is known and if the benefit of transferring data is not required, wireless transmission between sensors can be employed instead and because nothing in these paragraphs 34, 82, and 83 notes that the benefits are required and thus wireless would be a simple implementation as described by Von Herzen et al. in paragraph 93).
In regard to claim 7, Von Herzen et al. as modified (and specifically for this claim  by Zimmerman) discloses wherein transmitting the power comprises transmitting the power to facilitate induction battery charging of the at least one of the sensors via the 
In regard to claims 21, 22, and 23, Von Herzen et al. as modified discloses wherein the sensor data relating to environmental conditions in proximity to the material medium comprises wind speed data (sensor transmits a signal along the cable representative of liquid impurity – see paragraph 50, paragraphs 50-52 go into the transmission of the signal, the impurity of the liquid present is ‘related to environmental conditions’, impure liquids surrounding the sensor – noting that ‘wind speed’ is very likely to affect the impurity at a specific spot and wind speed will cause the water to move faster and would be ‘related’, even if in a very minor manner, to the impurity measurement as high wind speed could slightly affect the measurement  **noting in no way is Examiner suggesting that Von Herzen et al. teaches making a measurement of wind speed, but this claim is not stating that “wind speed” at any of the sensor locations).
In regard to claims 24, 25, and 30, Von Herzen et al. as modified (and specifically by Zimmerman for this claim) wherein transmitting the sensor data comprises transmitting the sensor data via the conduit that houses the transmission cable, so as to employ the conduit as a waveguide from the sensors (see teaching of Zimmerman in claim 1 above, many transmission cables are within the conduit, so as to say the data is transmitted ‘via’ the conduit as part of the elements of the conduit and also noting that 
Claims 26-29, Von Herzon et al. as modified discloses wherein the transmission cable can be a communication cable, a power cable, or a fiber optic cable (paragraph 34, see also paragraph 8).

Claims 8 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Von Herzen et al. (US Publication 2005/0120778) Naouri (6781953), and Zimmermann (6979776) as applied to claims 1 and 13, above, and further in view of Hawkins et al. (US Publication 2008/0148350).
In regard to claims 8 and 19, Von Herzen et al. as modified lacks wirelessly transmitting the sensor data from the first/second sensor to a roaming unit when the roaming unit is within communication range of the first/second sensor.  
Hawkins et al. discloses a system wherein data is transmitted between computing devices, such that a roaming device, will be able to share or receive data from a first device (paragraph 25), but before any data is transmitted to the device a scan is done to make sure that the roaming device is in range and on, and, data corresponding to state of the roaming device including name and profile is transferred back to the first device (paragraph 45), then data is transferred (paragraphs 45 and 46).
It would have been obvious to one with ordinary skill in the art at the time the invention was made for Von Herzen et al. as modified to allow each of the sensors to be able to both transmit data between themselves and then further as taught by Hawkins et al. each individually as needed also transmit data to a roaming unit, when it has been .  

Claims 9 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Von Herzen et al. (US Publication 2005/0120778), Naouri (6781953), and Zimmermann (6979776) as applied to claims 1 and 13, above, and further in view of Everson et al. (US Publication 2008/0170549).
In regard to claims 9 and 20, Von Herzen et al. as modified lacks specifically transmitting the sensor data from the first/second sensor to a server via a back haul communication link.
Everson et al. discloses a system in a mesh network that includes wherein the elements of the mesh network have a backhaul communication link (paragraph 56).
It would have been further obvious to one with ordinary skill in the art at the time the invention was made for Von Herzen et al. as modified to include a back haul communications link on the sensor nodes as taught by Everson et al. in order to increase the functionality of the communication system for direct communication as needed (paragraph 56).

Claims 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Von Herzen et al. (US Publication 2005/0120778), Naouri (6781953), and Zimmermann  as applied to claims 13, above, and further in view of Wells et al. (US Publication 2008/0123581).
In regard to claim 18, Von Herzen et al. lacks specifically wherein the second sensor comprises an energy harvesting module to capture energy inducted by electromagnetic energy from the power received via the conduit that houses the transmission cable.
Wells et al. discloses devices that harvest electromagnetic energy from an energy source which is a power supply conduit system to produce electrical power (see claim 16).
It would have been further obvious to one with ordinary skill in the art at the time the invention was made for Von Herzen et al. as modified to include wherein the devices include a harvesting portion/module as taught by Wells et al. so as to harvest the electromagnetic signal received from the power device so as to create an energy supply for that device to provide a self powering option if some fault caused that particular device not to properly receive power (see abstract as well as claim 16).


Response to Arguments
Applicant's arguments filed October 8, 2020 have been fully considered and they are persuasive in that Von Herzen et al. as modified by Naouri lack specifically the amendment of “transmitting power to at least one of the sensors via a conduit that houses the transmission cable” as well as specifically in claim 10 wherein the conduit is used as the waveguide, but this amendment has been found in a new reference to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JEFF W NATALINI/Primary Examiner, Art Unit 2896